Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-9 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
Funakoshi (JP2016171010 using an English machine translation), teaches a battery pack comprising:
a secondary battery (1) having a battery negative electrode terminal (12) disposed at one side in the thickness direction and a battery positive electrode terminal (11) disposed at the other side in the thickness direction (Fig. 1) (¶ 0011),
a coil member (20) (¶ 0010),



wherein
a metal member that is the battery negative electrode terminal has a plurality of strip portions (113c) extending along the direction orthogonal to the thickness direction of the battery pack from the inside of the battery pack toward the peripheral end edge (Fig. 1), and connected to each other 
the plurality of strip portions each has an end edge positioned near the peripheral end edge (113a) of the battery pack (Fig. 1), and
each of the end edges of the plurality of strip portions is position defined at different positions at the peripheral end edge of the battery pack (Fig. 1).
Funakoshi fails to teach
a circuit board electrically connected with the battery negative electrode terminal, the battery positive electrode terminal, and the coil member,
a housing that accommodates the secondary battery, the coil member, and the circuit board, and
a metal member disposed at the other side in the thickness direction relative to the housing and is electrically connected with the circuit board,
wherein
the metal member has a plurality of strip portions extending along the direction orthogonal to the thickness direction of the housing from the inside of the housing toward the peripheral end edge (Fig. 1), and connected to each other inside the housing, 
the plurality of strip portions each has an end edge positioned at the peripheral end edge of the housing, and
each of the end edges of the plurality of strip portions is position defined at different positions at the peripheral end edge of the housing.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Funakoshi fails to teach in combination with the rest of the limitations of the claim.
Claim 2-9 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687